COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-17-00608-CR
Trial Court Cause
Number:                     15CR1477
Style:                      Gerardo Flores
                            v The State of Texas
Date motion filed*:         December 13, 2018
Type of motion:             Motion for Rehearing
Party filing motion:        Appellant
Document to be filed:

Is appeal accelerated?       YES        NO

Ordered that motion is:

            Granted
                     If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge's signature: /s/ Sherry Radack
                          Acting individually          Acting for the Court

Panel consists of:     Chief Justice Radack and Justices Brown and Caughey

Date: 12/20/18